DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12/07/2020. As directed by the amendment: claims 1, 2, 14, 17, and 20 have been amended, claims 3, 4, and 18 have been cancelled and claim 21 has been added. Thus, claims 1, 2, 5-17, and 19-21 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 12/07/2020, with respect to the objection of claims 1, 2, and 4-20 have been fully considered and are persuasive.  The objection of claims 1, 2, and 4-20 has been withdrawn. 
Applicant’s arguments, see pg. 6-7, filed 12/07/2020, with respect to the rejection of claims 2, 4, and 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 2, 4, and 5 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
Applicant argues that Strickler discloses a multilayered fiber and does not disclose forming a wire from those fibers. The Office respectfully disagrees. The terms “wire” and “fiber” are often used interchangeably as synonyms in this field of art and generally refer to the same type of structure. Therefore, one of ordinary skill in the art would recognize that the fiber disclosed in Strickler is similar to both the wire claimed and the wire in the primary references (Porter and Strauss). Furthermore, The Office notes that applicant does not provide a special definition for “wire” in the specification and does not recite a specific material for the claimed 
Applicant further argues that Strickler discloses a biochemically active in all layers including the core which is in contrast to the claimed core not containing a biochemical active material. The respectfully disagrees. The Office acknowledges that Strickler discloses a biochemically active in all layers including the core, however, Strickler has not been relied upon to teach this limitation. Instead the primary references each teach that the core does not contain a biochemical active material [Porter: see ¶0034, in the embodiment with the coating, the biochemically active materials are in the coating and not in the non-degradable core; Strauss: see ¶0050, 0053, the biochemical active materials are only in the coating over the core].
Applicant further argues that Binmoeller does not disclose ethylene-vinyl acetate copolymer mixed with degradable biochemical active material because Binmoeller just discloses ethylene-vinyl acetate copolymer as the rate limiting barrier for diffusion. The Office respectfully disagrees. The claim recites “at least one layer of the two or more layers comprises an ethylene-vinyl acetate copolymer and a biochemical active material” which just requires both ethylene-vinyl acetate copolymer and a biochemical active material but does not require them to be mixed as argued by applicant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ethylene-vinyl acetate copolymer mixed with degradable biochemical active material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As set forth below and in the non-final office action mailed 08/06/2020, Binmoeller teaches both an ethylene-vinyl acetate copolymer . 
Claim Objections
Claims 1, 10, 11, 13, 17, and 21 are objected to because of the following informalities:  the claims recite “the core” which should be “the at least one core”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-17, and 19-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the core layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the core layer” will be interpreted as “the core”. Appropriate correction is required.
Claim 21 recites “the core continuously and longitudinally extends in the stretch resistant wire” and independent claim 1 recites “the stretch resistant wire comprises at least one core”. It is unclear how the core extends in the stretch resistant wire when it is part of the stretch resistant wire. For examination purposes, the limitation will be interpreted such that the core is the innermost layer of the stretch resistant wire. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 11, 13, 14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2005/0090856 A1) in view of Strickler et al. (US 2007/0232169 A1) and Binmoeller et al. (US 2009/0187206 A1).
Regarding claims 1, 5, and 14 Porter discloses (fig. 1) a vascular embolization device comprising: a coil 12 with a primary shape (see fig. 1 and ¶0024 and 0062); and a stretch resistant wire 14 provided in an inside of the coil 12 (see fig. 1 and ¶0024 and 0030-0031), wherein the stretch resistant wire 14 comprises at least one core (non-degradable portion of 14) and an outer layer (coating on core; see ¶0034), and the core layer does not contain a biochemical active material (see ¶0034, in the embodiment with the coating, the biochemically active materials are in the coating and not in the non-degradable core).
Porter is silent regarding the outer layer has a multilayer structure including two or more layers, and at least one layer of the two or more layers comprises an ethylene-vinyl acetate copolymer and a biochemical active material; said at least one layer of the two or more layers comprising the ethylene-vinyl acetate copolymer and said biochemical active material is an outermost layer of the multilayer structure of the outer layer.
However Strickler, in the analogous art of wires/threads for drug delivery, teaches (fig. 2D) of a similar wire comprising a core 6 and an outer layer (8+9) having a multilayer structure including two (8, 9) or more layers (see fig. 2D and ¶0040), at least one layer 9 of the two or more layers (8, 9) comprises a biochemical active material (see ¶0040); said at least one layer 9 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porter to the have outer layer have a multilayer structure including two or more layers, and at least the outer layer of the two or more layers comprise a biochemical active material as taught by Strickler, for the purpose of being able to deliver additional biochemical treatments to the patient at different times after delivery to improve the treatment ability of the wire (see Strickler ¶0040).
Porter as modified is further silent regarding the at least one layer of the two or more layers comprises an ethylene-vinyl acetate copolymer; the ethylene-vinyl acetate copolymer has a vinyl acetate unit content of 10 to 50% by weight.
However Binmoeller, in the same filed of endeavor, teaches of using ethylene-vinyl acetate copolymer with a degradable biochemical active material to control the rate of diffusion of the biochemical active material (see ¶0129); the ethylene-vinyl acetate copolymer has a vinyl acetate unit content of 10 to 50% by weight (see ¶0129, Binmoeller discloses vinyl acetate unit content of 30 to 50% well within the claimed range of 10 to 50%).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porter as modified to include an ethylene-vinyl acetate copolymer in the at least one layer comprising the biochemical active material, the ethylene-vinyl acetate copolymer has a vinyl acetate unit content of 30 to 50% by weight as taught by Binmoeller, for the purpose of being able to control the rate of diffusion of the biochemical active material (see Binmoeller ¶0140).
Porter as modified teaches the core (non-degradable portion of 14) comprises a material with a tensile break strength higher than a tensile break strength of the outer layer (the 
Regarding claim 2, Porter as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Porter further discloses (fig. 1) wherein the coil 12 is wound into a predetermined shape as a secondary shape such that the secondary shape is different from the primary shape (see ¶0062).
Regarding claim 6, Porter as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Porter further discloses (fig. 1) the coil has a diameter of 0.010-0.023 inches (0.254 mm to 0.5842 mm; see ¶0024) and the stretch resistant wire 14 can be any diameter smaller that the diameter of the coil (see ¶0033). Porter as modified does not expressly disclose the stretch resistant wire has a thickness of 0.01 to 0.10 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of Porter as modified from between 0.254 mm to 0.5842 mm to between 0.01 to 0.10 mm as applicant appears to have placed no criticality on the claimed range (see ¶0015 indicating the diameter is “preferably” within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Furthermore, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art have the stretch 
Regarding claim 8, Porter as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Porter (embodiment of fig. 1) is silent regarding the stretch resistant wire is corrugated or spirally shaped.
However Porter in a variant embodiment (fig. 4) teaches of a similar vascular occlusion device comprising a coil 302 and a stretch resistant wire 304(1), wherein the stretch resistant wire 304(1) is spirally shaped (see fig. 4 and ¶0060).
Therefore, the substitution of one known stretch resistant wire shape (spiral shape as taught in Porter fig. 4) for another (straight as taught in Porter fig. 1) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Porter fig. 4 teaches that a spiral shape is a suitable alternative shape to straight to form the stretch resistant wire out of and the substitution of the stretch resistant wire shape as taught in Porter fig. 4 would have yielded predictable results, namely, a stretch resistant wire of Porter 
Regarding claim 9, Porter as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Porter as modified is silent regarding the stretch resistant wire has a natural length at least 5% longer than a natural length of the coil.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stretch resistant wire of Porter as modified to have a natural length at least 5% longer than a natural length of the coil since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Porter as modified would not operate differently with the claimed natural length of the wire because the stretch resistant wire would still be able to limit stretching. Further, applicant places no criticality on the range claimed, indicating simply that the natural length of the coil is “preferably” within the claimed range (specification ¶0022). 
Regarding claim 11, Porter as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Porter further discloses (fig. 1) the core of the stretch resistant wire 14 is made of a resin (see ¶0037-0038; applicant states that polyester, polydioxanone, polyglycolic acid, polylactic acid, silk are resins).
Regarding claim 13, Porter as modified discloses the claimed invention substantially as claimed, as set forth above for claim 11. Porter further discloses (fig. 1) the resin of the core is selected from the group consisting of polyethylene, polypropylene, nylon, polyester, 
Regarding claim 19, Porter as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Porter as modified does not expressly disclose said at least one layer of the two or more layers contains 1 part by weight to 99 parts by weight of the biochemical active material based on 100 parts by weight of the total amount of the biochemical active material and the ethylene-vinyl acetate copolymer.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one layer of Porter as modified to have the at least one layer of the two or more layers contain 1 part by weight to 99 parts by weight of the biochemical active material based on 100 parts by weight of the total amount of the biochemical active material and the ethylene-vinyl acetate copolymer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Porter as modified would not operate differently with the claimed biochemical active material parts since biochemical active material would still be delivered to treat tissue. Further, applicant places no criticality on the range claimed, indicating simply that the biochemical active material parts is “preferably” within the claimed range (specification ¶0030). 
Regarding claim 20, Porter as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Porter as modified does not expressly disclose said at least one layer of the two or more layers contains 1 part by weight to 60 parts by weight of the 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one layer of Porter as modified to have the at least one layer of the two or more layers contain 1 part by weight to 60 parts by weight of the biochemical active material based on 100 parts by weight of the total amount of the biochemical active material and the ethylene-vinyl acetate copolymer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Porter as modified would not operate differently with the claimed biochemical active material parts since biochemical active material would still be delivered to treat tissue. Further, applicant places no criticality on the range claimed, indicating simply that the biochemical active material parts is “preferably” within the claimed range (specification ¶0030). 
Regarding claim 21, Porter as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Porter further discloses (fig. 1) the stretch resistant wire 14 is disposed in the inside of the coil 12 such that the stretch resistant wire 14 extends from a proximal side of the coil 12 to a distal side of the coil 12 (see fig. 1), and the core continuously and longitudinally extends in the stretch resistant wire 14 (the core is innermost part of the stretch resistant wire, see ¶0034).
Claims 1, 2, 5, 7, 9, 10, 12, 14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al. (US 2008/0228215 A1) in view of Strickler and Binmoeller.
Regarding claims 1, 5, and 14 Strauss discloses (fig. 5) a vascular embolization device comprising: a coil 20 (see ¶0037) with a primary shape (see ¶0046); and a stretch resistant wire 40 comprises at least one core (member 40 under coating; see ¶0053) and at least one outer layer (coating; see ¶0053) and the core layer does not contain a biochemical active material (see ¶0050, 0053, the biochemical active materials are only in the coating over the core).
Strauss is silent regarding the outer layer has a multilayer structure including two or more layers, and at least one layer of the two or more layers comprises an ethylene-vinyl acetate copolymer and a biochemical active material; said at least one layer of the two or more layers comprising the ethylene-vinyl acetate copolymer and said biochemical active material is an outermost layer of the multilayer structure of the outer layer.
However Strickler, in the analogous art of wires/threads for drug delivery, teaches (fig. 2D) of a similar wire comprising a core 6 and an outer layer (8+9) having a multilayer structure including two (8, 9) or more layers (see fig. 2D and ¶0040), at least one layer 9 of the two or more layers (8, 9) comprises a biochemical active material (see ¶0040); said at least one layer 9 of the two or more layers comprising the biochemical active material is an outermost layer 9 of the multilayer structure of the outer layer (see fig. 2D and ¶0040).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strauss to the outer layer have a multilayer structure including two or more layers, and at least the outer layer of the two or more layers comprise a biochemical active material as taught by Strickler, for the purpose of being able to deliver additional biochemical treatments to the patient at different times after delivery to improve the treatment ability of the wire (see Strickler ¶0040).

However Binmoeller, in the same filed of endeavor, teaches of using ethylene-vinyl acetate copolymer with a degradable biochemical active material to control the rate of diffusion of the biochemical active material (see ¶0129); the ethylene-vinyl acetate copolymer has a vinyl acetate unit content of 10 to 50% by weight (see ¶0129, Binmoeller discloses vinyl acetate unit content of 30 to 50% well within the claimed range of 10 to 50%).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strauss as modified to include an ethylene-vinyl acetate copolymer in the at least one layer comprising the biochemical active material, the ethylene-vinyl acetate copolymer has a vinyl acetate unit content of 30 to 50% by weight as taught by Binmoeller, for the purpose of being able to control the rate of diffusion of the biochemical active material (see Binmoeller ¶0140).
Strauss as modified teaches the core (non-degradable portion 40) comprises a material with a tensile break strength higher than a tensile break strength of the outer layer (the core comprises a non-degradable stable material and the outer layer comprises 2 layers which are either entirely or partially dissolved, therefore the core layer, which doesn’t degrade, has a higher tensile strength than the outer layer).
Regarding claim 2, Strauss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Strauss further discloses (fig. 5) the coil 20 is wound into a predetermined shape as a secondary shape such that the secondary shape is different from the primary shape (see ¶0035 and 0046).
Regarding claim 7, Strauss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Strauss further discloses (fig. 5) the stretch resistant wire 40 has a break strength of at least 0.05 N per wire (see ¶0054).
Regarding claim 9, Strauss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Strauss as modified is silent regarding the stretch resistant wire has a natural length at least 5% longer than a natural length of the coil.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stretch resistant wire of Strauss as modified to have a natural length at least 5% longer than a natural length of the coil since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Strauss as modified would not operate differently with the claimed natural length of the wire because the stretch resistant wire would still be able to limit stretching. Further, applicant places no criticality on the range claimed, indicating simply that the natural length of the coil is “preferably” within the claimed range (specification ¶0022). 
Regarding claim 10, Strauss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Strauss further discloses (fig. 5) the core layer of the stretch resistant wire is made of a metal (see ¶0048 and 0050).
Regarding claim 12, Strauss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 10. Strauss further discloses (fig. 5) the core layer of the stretch resistant wire is made of the metal selected from the group consisting of gold, platinum, 
Regarding claim 19, Strauss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Strauss as modified does not expressly disclose said at least one layer of the two or more layers contains 1 part by weight to 99 parts by weight of the biochemical active material based on 100 parts by weight of the total amount of the biochemical active material and the ethylene-vinyl acetate copolymer.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one layer of Strauss as modified to have the at least one layer of the two or more layers contain 1 part by weight to 99 parts by weight of the biochemical active material based on 100 parts by weight of the total amount of the biochemical active material and the ethylene-vinyl acetate copolymer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Strauss as modified would not operate differently with the claimed biochemical active material parts since biochemical active material would still be delivered to treat tissue. Further, applicant places no criticality on the range claimed, indicating simply that the biochemical active material parts is “preferably” within the claimed range (specification ¶0030). 
Regarding claim 20, Strauss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Strauss as modified does not expressly disclose said at least one layer of the two or more layers contains 1 part by weight to 60 parts by weight of the 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one layer of Strauss as modified to have the at least one layer of the two or more layers contain 1 part by weight to 60 parts by weight of the biochemical active material based on 100 parts by weight of the total amount of the biochemical active material and the ethylene-vinyl acetate copolymer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Strauss as modified would not operate differently with the claimed biochemical active material parts since biochemical active material would still be delivered to treat tissue. Further, applicant places no criticality on the range claimed, indicating simply that the biochemical active material parts is “preferably” within the claimed range (specification ¶0030).
Regarding claim 21,.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Strickler and Binmoeller as applied to claim 1 above, and further in view of Iwata et al. (US 2013/0178892 A1).
Regarding claims 15 and 16, Porter as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Porter as modified is silent regarding the biochemical active material comprises a statin; wherein the statin is at least one type selected from the group consisting of simvastatin, pravastatin, atorvastatin, pitavastatin, and any combination thereof.
However Iwata, in the same filed of endeavor, teaches of a similar vascular occlusion device comprising a bioactive material, wherein the bioactive material comprises a statin; the statin is at least one type of simvastatin, pravastatin, atorvastatin, pitavastatin, and any combination thereof (see ¶0017 and 0035-0036 and 0060).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porter as modified to have the biochemical active material comprises a statin, the statin is simvastatin, pravastatin, atorvastatin, or pitavastatin as taught by Iwata, for the purpose of using the bioactive material to heal hyperlipemia and accelerating wound healing (see Iwata ¶0060).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Strickler and Binmoeller as applied to claim 1 above, and further in view of Iwata.
Regarding claims 15 and 16, Strauss as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Strauss as modified is silent regarding the biochemical active material comprises a statin; wherein the statin is at least one type selected from the group consisting of simvastatin, pravastatin, atorvastatin, pitavastatin, and any combination thereof.

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strauss as modified to have the biochemical active material comprises a statin, the statin is simvastatin, pravastatin, atorvastatin, or pitavastatin as taught by Iwata, for the purpose of using the bioactive material to heal hyperlipemia and accelerating wound healing (see Iwata ¶0060).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Strickler, Binmoeller, Iwata, and Lorenzo et al. (US 2011/0313443 A1).
Regarding claim 17 Porter as modified discloses (fig. 1) a method for producing the vascular embolization device according to claim 1 (see rejection of claim 1 under Porter as modified above), the method comprising the three steps of: (a) coating a surface of the material forming the core layer with a solution containing the biochemical active material (see ¶0034).
Porter is silent regarding coating with a solution containing the biochemical active material and the ethylene-vinyl acetate copolymer; (b) drying the solution to form the outer layer containing the ethylene-vinyl acetate copolymer and the biochemical active material, thereby preparing the stretch resistant wire.
However Iwata, in the same filed of endeavor, teaches of coating a wire with a solution containing a biochemical active material and one or more resin composition compositions (see ¶0046-0048); drying the solution to form an outer layer containing one or more resin compositions, thereby preparing the wire (see ¶0019 and 0037).

Porter as modified is silent regarding the one or more resin compositions is ethylene-vinyl acetate copolymer.
However Binmoeller, in the same filed of endeavor, teaches of using a coating comprising ethylene-vinyl acetate copolymer mixed with degradable biochemical active material to control the rate of diffusion of the biochemical active material (see ¶0129).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porter as modified as modified to have the one or more resin compositions be ethylene-vinyl acetate copolymer as taught by Binmoeller, for the purpose of being able to control the rate of diffusion of the biochemical active material (see Binmoeller ¶0140).
Porter as modified is silent regarding inserting the stretch resistant wire in the inside of the coil to form the vascular embolization device.
However Lorenzo, in the same filed of endeavor, teaches of a similar vascular occlusion device and method for producing the device, the method comprising inserting a stretch resistant wire into the inside of a coil to form the vascular embolization device (see ¶0020).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porter as modified to have the method .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Strickler, Binmoeller, Iwata, and Lorenzo.
Regarding claim 17 Strauss as modified discloses (fig. 1) a method for producing the vascular embolization device according to claim 1 (see rejection of claim 1 under Strauss as modified above), the method comprising the three steps of: (a) coating a surface of the material forming the core layer with a solution containing the biochemical active material (see ¶0034).
Strauss is silent regarding coating with a solution containing the biochemical active material and the ethylene-vinyl acetate copolymer; (b) drying the solution to form the outer layer containing the ethylene-vinyl acetate copolymer and the biochemical active material, thereby preparing the stretch resistant wire.
However Iwata, in the same filed of endeavor, teaches of coating a wire with a solution containing a biochemical active material and one or more resin composition compositions (see ¶0046-0048); drying the solution to form an outer layer containing one or more resin compositions, thereby preparing the wire (see ¶0019 and 0037).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strauss as modified to have the method of manufacture include coating with a solution containing the biochemical active material and one or more resin composition compositions and to dry the solution to form the outer layer, thereby preparing the stretch resistant wire, as taught by Iwata for the purpose of improving treatment and preparing the device for implantation by ensuring that the coating is dry (see Iwata ¶0019, 0037, and 0046-0047).

However Binmoeller, in the same filed of endeavor, teaches of using a coating comprising ethylene-vinyl acetate copolymer mixed with degradable biochemical active material to control the rate of diffusion of the biochemical active material (see ¶0129).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strauss as modified as modified to have the one or more resin compositions be ethylene-vinyl acetate copolymer as taught by Binmoeller, for the purpose of being able to control the rate of diffusion of the biochemical active material (see Binmoeller ¶0140).
Strauss as modified is silent regarding inserting the stretch resistant wire in the inside of the coil to form the vascular embolization device.
However Lorenzo, in the same filed of endeavor, teaches of a similar vascular occlusion device and method for producing the device, the method comprising inserting a stretch resistant wire into the inside of a coil to form the vascular embolization device (see ¶0020).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strauss as modified to have the method include inserting the stretch resistant wire in the inside of the coil to form the vascular embolization device, as taught by Lorenzo for the purpose of being able to attach the stretch resistant wire to the coil to prepare it for delivery (see Lorenzo ¶0020).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771